 



Exhibit 10.2
[Senior Executive and Manager Grants]
Restricted Stock Award Agreement
Under the 2006 Equity and Performance
Incentive Plan
Kaiser Aluminum Corporation

 



--------------------------------------------------------------------------------



 



Kaiser Aluminum Corporation
2006 Equity and Performance Incentive Plan
Restricted Stock Award Agreement
     You have been selected to receive a grant of Restricted Stock pursuant to
the Kaiser Aluminum Corporation 2006 Equity and Performance Incentive Plan (the
“Plan”), as specified below:
     Participant:
                                                               
                       
     Date of Grant:
                                                                
                  
     Number of Shares of Restricted Stock Granted:                            
     Purchase Price: $              per share of Restricted Stock
     Lapse of Restriction Date: Restrictions placed on the shares of Restricted
Stock shall lapse on the date and in the amount listed below:

                  Date on Which   Number of Shares for     Cumulative Number of
Shares   Restrictions Lapse   Which Restrictions Lapse     for Which
Restrictions Lapse    
 
                 

     THIS RESTRICTED STOCK AWARD AGREEMENT, effective as of the Date of Grant
set forth above (this “Agreement”), represents the grant of Restricted Stock by
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), to the
Participant named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Restricted Stock. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
     1. Employment with the Company. Except as may otherwise be provided in
Sections 5 or 6 of this Agreement, the shares of Restricted Stock granted
hereunder are granted on the condition that the Participant remains an Employee
of the Company from the Date of Grant through (and including) the “Date on which
Restrictions Lapse” set forth in the table above opposite such number of shares
of Restricted Stock (such applicable periods each being referred to herein as a
“Period of Restriction”).
     This grant of Restricted Stock shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock or other
Awards in the future under the Plan.

1



--------------------------------------------------------------------------------



 



     2. Certificate Legend. Each certificate representing, or book entry account
maintaining, shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Kaiser Aluminum
Corporation 2006 Equity and Performance Incentive Plan (the “Plan”), and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from Kaiser Aluminum
Corporation.”
     3. Receipt and Delivery of Stock; Removal of Restrictions.

  (a)   The Participant waives receipt from the Company of a certificate or
certificates representing the shares of Restricted Stock granted hereunder,
registered in the Participant’s name and bearing a legend evidencing the
restrictions imposed on such shares of Restricted Stock by this Agreement. The
Participant acknowledges and agrees that the Company shall retain custody of
such certificate or certificates until the restrictions imposed by this
Agreement on the shares of Restricted Stock granted hereunder lapse. The
Participant acknowledges and agrees that, alternatively, the shares of
Restricted Stock granted hereunder may be maintained in book-entry form with
instructions from the Company to the Company’s transfer agent that such shares
shall remain restricted until the restrictions imposed by this Agreement on such
shares lapse. The Participant will provide the Company a duly signed stock power
in such form as may be requested by the Company.     (b)   Except as may
otherwise be provided herein and in the Plan, the shares of Restricted Stock
granted pursuant to this Agreement shall become freely transferable by the
Participant on the date and in the amount set forth under the Lapse of
Restriction Dates above, subject to all restrictions on transfers imposed by the
Company’s certificate of incorporation, bylaws or insider trading policies as in
effect from time to time or by applicable federal or state securities laws. Once
shares of Restricted Stock granted pursuant to this Agreement are no longer
subject to any restrictions on transfer under this Agreement or the Plan, the
Participant shall be entitled to have the legend required by Section 2 of this
Agreement removed from the applicable stock certificates or book-entry account.

     4. Voting Rights and Dividends. During a Period of Restriction, the
Participant may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock held by
the Participant; provided, however, that if any such dividends or distributions
are paid in shares of the Company’s capital stock, such shares shall be subject
to the same restrictions on transferability as are the shares of Restricted
Stock with respect to which they were paid.
     5. Termination of Employment.

  (a)   By Death. In the event the Participant ceases to be an Employee of the
Company by reason of death during a Period of Restriction, all shares of
Restricted Stock held by

2



--------------------------------------------------------------------------------



 



      the Participant at the time of death shall no longer be subject to the
Period of Restriction and shall become freely transferable (subject, however, to
all restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws or by applicable federal or state securities laws) by
such Person or Persons as shall have been named as the Participant’s
beneficiary, or by such Persons that have acquired the Participant’s rights
under the shares of Restricted Stock by will or the laws of descent and
distribution. Once the shares of Restricted Stock are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Person holding
such shares shall be entitled to have the legend required by Section 2 of this
Agreement removed from the applicable stock certificates or book-entry account.

  (b)   By Disability. In the event the Participant ceases to be an Employee of
the Company by reason of Disability (as defined in this Section 5(b)) during a
Period of Restriction, all shares of Restricted Stock held by the Participant at
the time of employment termination shall no longer be subject to the Period of
Restriction and shall become freely transferable (subject, however, to all
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws or by applicable federal or state securities laws) by the Participant.
Once shares of Restricted Stock are no longer subject to any restrictions on
transfer under this Agreement or the Plan, the Person holding such shares shall
be entitled to have the legend required by Section 2 of this Agreement removed
from the applicable stock certificates or book-entry account.        
“Disability” shall be defined as a total and permanent disability as a result of
bodily injury, disease or mental disorder which results in the Participant’s
entitlement to long-term disability benefits under the Kaiser Aluminum
Self-Insured Welfare Plan or the Kaiser Aluminum Salaried Employees Retirement
Plan.     (c)   Involuntary Termination Other Than For Cause or Detrimental
Activity; Termination For Good Reason. In the event the Participant ceases to be
an Employee of the Company because either (i) the Company or any of its
Subsidiaries terminates such employment for any reason other than in a
termination for Cause or other Detrimental Activity or (ii) the Participant
terminates his or her employment for Good Reason, all shares of Restricted Stock
held by the Participant at the time of employment termination shall no longer be
subject to the Period of Restriction and shall become freely transferable
(subject, however, to all restrictions on transfer imposed by the Company’s
certificate of incorporation or bylaws or by applicable federal or state
securities laws) by the Participant. Once shares of Restricted Stock are no
longer subject to any restrictions on transfer under this Agreement or the Plan,
the Person holding such shares shall be entitled to have the legend required by
Section 2 of this Agreement removed from the applicable stock certificates or
book-entry account.     (d)   For Other Reasons. In the event the Participant
ceases to be an Employee of the Company for any reason other than the reasons
set forth in Section 5(a), 5(b) or 5(c) of this Agreement during a Period of
Restriction, all shares of Restricted Stock held by the Participant at the time
of employment termination and still subject to the

3



--------------------------------------------------------------------------------



 



      restrictions on transfer pursuant to Section 7 of this Agreement shall be
forfeited by the Participant to the Company. Upon forfeiture of the Restricted
Stock, the Company shall have the right, at the sole discretion of the
Committee, to vest all or any portion of the Restricted Stock grant held by the
Participant.

     6. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during a Period of
Restriction and prior to the Participant ceasing to be an Employee of the
Company, the Period of Restriction shall immediately lapse, with all such shares
of Restricted Stock vesting and becoming freely transferable by the Participant,
subject to restrictions on transfers imposed by the Company’s certificate of
incorporation, bylaws or insider trading policies as in effect from time to time
or by applicable federal or state securities laws.
     7. Restrictions on Transfer. Unless otherwise determined by the Committee
in accordance with the Plan, during the applicable Period of Restriction, shares
of Restricted Stock granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order. If, during a Period of
Restriction, any Transfer, whether voluntary or involuntary, of shares of
Restricted Stock is made other than in accordance with this Agreement or the
Plan, or if any attachment, execution, garnishment or lien shall be issued
against or placed upon the shares of Restricted Stock, the Participant’s right
to such shares of Restricted Stock shall be immediately forfeited by the
Participant to the Company, and all obligations of the Company under this
Agreement shall terminate.
     8. Detrimental Activity. If the Participant, either during employment by
the Company or a Subsidiary or within one (1) year after termination of such
employment, shall engage in any Detrimental Activity, and the Committee shall so
find, forthwith upon notice of such finding, the Participant shall:

  (a)   Forfeit any shares of Restricted Stock then held by the Participant;    
(b)   Return to the Company, in exchange for payment by the Company of any cash
amount actually paid therefor by the Participant (unless such payment is
prohibited by law), all Common Shares that the Participant has not disposed of
that were offered pursuant to the Plan within one (1) year prior to the date of
the commencement of such Detrimental Activity; and     (c)   With respect to any
Common Shares so acquired that the Participant has disposed of, pay to the
Company in cash the difference between:

  (i)   any cash amount actually paid therefor by the Participant pursuant to
the Plan, and     (ii)   the Market Value per Share of the Common Shares on the
date of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from

4



--------------------------------------------------------------------------------



 



time to time by the Company or a Subsidiary to the Participant, whether as
wages, deferred compensation or vacation pay or in the form of any other benefit
or for any other reason.
     9. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of the
Participant’s death before the Participant receives all of such benefit. Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Vice President Human Resources of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
     10. Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
the Company or any Subsidiary would otherwise have to terminate the
Participant’s employment or other service at any time.
     11. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.     (b)   In accordance with
Section 19 of the Plan, the Board may terminate, amend or modify the Plan.    
(c)   The Participant shall, not later than the date or dates on which the
restrictions imposed by this Agreement on any shares of Restricted Stock granted
hereunder lapse, pay to the Company or make arrangements satisfactory to the
Committee for payment of any federal, state and local taxes (including the
Participant’s FICA obligation), whether domestic or foreign, required by law to
be withheld on account of such event.         The Participant acknowledges and
agrees that the Company shall have the power and the right to deduct or withhold
an amount sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation), whether domestic or foreign, required by law to
be withheld with respect to any event under this Agreement should Participant
fail to make timely payment of all taxes due.         The Participant may elect,
subject to the Plan and any procedural rules adopted by the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares having an aggregate Fair Market Value on the date the tax is to
be determined, equal to the amount required to be withheld.

5



--------------------------------------------------------------------------------



 



  (d)   The Participant agrees to take all steps necessary to comply with all
applicable provisions with respect transfers of the Company’s securities imposed
by the Company’s certificate of incorporation, bylaws and insider trading
policies as in effect from time to time and federal and state securities laws in
exercising his or her rights under this Agreement.     (e)   All obligations of
the Company under the Plan and this Agreement, with respect to the Restricted
Stock, shall be binding on any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company.     (f)   This
Agreement shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.     (g)   Notice hereunder shall be
given to the Company at its principal place of business, and shall be given to
the Participant at the address set forth below, or in either case at such
address as one party may subsequently furnish to the other party in writing.    
(h)   If there is any inconsistency between the terms of this Agreement and the
terms of a written employment agreement between the Participant and the Company
or a Subsidiary of the Company (the “Employment Agreement”) relating to the
lapse of restrictions imposed by this Agreement on the shares of Restricted
Stock granted hereunder, the terms of the Employment Agreement shall completely
supersede and replace the conflicting terms of this Agreement, provided that
such terms of the Employment Agreement are not inconsistent with the terms of
the Plan.     (i)   Neither this Agreement nor the grant of Restricted Stock
contemplated hereby shall become effective unless and until the Company receives
a copy of this Agreement and a stock power in the form requested by the Company
executed by the Participant.

12. Definitions.

  (a)   “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.     (b)   “Board” or “Board of Directors” means the Board of
Directors of the Company.     (c)   “Business Combination” means a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation or entity, or other transaction.     (d)   “Cause” means
(1) the Participant’s engaging in fraud, embezzlement, gross misconduct or any
act of gross dishonesty with respect to the Company or its affiliates, (2) the
Participant’s habitual drug or alcohol use which impairs the ability of the
Participant to perform his duties with the Company or its affiliates, (3) the
Participant’s indictment with respect to, conviction of, or plea of guilty or no
contest

6



--------------------------------------------------------------------------------



 



      to, any felony, or other comparable crime under applicable local law
(except, in any event, for motor vehicle violations not involving personal
injuries to third parties or driving while intoxicated), or the Participant’s
incarceration with respect to any of the foregoing that, in each case, impairs
the Participant’s ability to continue to perform his duties with the Company and
its affiliates, or (4) the Participant’s material breach of any written
employment agreement or other agreement between the Company and the Participant,
or of the Company’s Code of Business Conduct, or failure by the Participant to
substantially perform his or her duties for the Company which remains
uncorrected or reoccurs after written notice has been delivered to the
Participant demanding substantial performance and the Participant has had a
reasonable opportunity to correct such breach or failure to perform.     (e)  
“Change in Control” means the occurrence on or after the date of this Agreement
of any of the following events:

  (i)   the acquisition by any Person of Beneficial Ownership of 35% or more of
the combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:

  (A)   for purposes of this Section 12(e)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company (x) pursuant to the POR or (y) that is
approved by a majority of the Incumbent Directors, (2) any acquisition of Voting
Stock of the Company by the Company or any Subsidiary, (3) any acquisition of
Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary (other than any
voluntary employee beneficiary association established in connection with the
POR), and (4) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and
(C) of Section 12(e)(iii) below;     (B)   if any Person acquires Beneficial
Ownership of 35% or more of combined voting power of the then-outstanding Voting
Stock of the Company as a result of a transaction described in clause (A)(1) of
Section 12(e)(i) and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than in an acquisition
directly from the Company pursuant to the POR, in an acquisition directly from
the Company in a transaction that is approved by a majority of the Incumbent
Directors or other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally, such subsequent acquisition shall be deemed to constitute a
Change in Control;     (C)   a Change in Control will not be deemed to have
occurred if a Person acquires beneficial ownership of 35% or more of the Voting
Stock of

7



--------------------------------------------------------------------------------



 



      the Company as a result of a reduction in the number of shares of Voting
Stock of the Company outstanding unless and until such Person thereafter becomes
the beneficial owner of any additional shares of Voting Stock of the Company
representing 1% or more of the then-outstanding Voting Stock of the Company,
other than in an acquisition directly from the Company pursuant to the POR, in
an acquisition directly from the Company in a transaction that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

  (D)   if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 35% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable a sufficient number of shares so that such Person beneficially
owns less than 35% of the Voting Stock of the Company, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or

  (ii)   a majority of the Directors are not Incumbent Directors; or     (iii)  
the consummation of a Business Combination, unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination (other than
any voluntary employee beneficiary association established in connection with
the POR) or any Person that immediately prior to such Business Combination owns,
directly or indirectly, 35% or more of the Voting Stock of the Company so long
as such Person does not at such time own, directly or indirectly, more than 1%
of the securities of the other corporation or other entity involved in such
Business Combination to be converted into or exchanged for shares of Voting
Stock of the entity resulting from such Business Combination pursuant to such
Business Combination)) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution

8



--------------------------------------------------------------------------------



 



      of the initial agreement or of the action of the Board providing for such
Business Combination; or

  (iv)   approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 12(e)(iii).

  (f)   “Director” shall mean a member of the Board of Directors of the Company.
    (g)   “Employee of the Company” means an officer or employee of the Company
or one or more of its Subsidiaries.     (h)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto.     (i)   “Good Reason” means, without a Participant’s consent, the
occurrence of any of the following events which is not cured by the Company
within ten (10) business days following the Participant’s written notice to the
Company of the event constituting Good Reason; provided, however, that any such
written notice received by the Company following the thirty (30) day period
after the date on which the Participant first had knowledge of the occurrence of
such event giving rise to Good Reason (or, in the case of multiple events, the
latest to occur of such events) shall not be effective and the Participant shall
be deemed to have waived his/her right to terminate employment for Good Reason
with respect to such event:

  (i)   Demotion, reduction in title, reduction in position or responsibilities,
or change in reporting responsibilities or reporting level that is materially
and adversely inconsistent with the Participant’s then position or the
assignment of duties and/or responsibilities materially and adversely
inconsistent with such position; or     (ii)   Relocation of the Participant’s
primary office location more than fifty (50) miles from the Participant’s then
current office location; or     (iii)   Reduction of greater than 10% in the
Participant’s then base salary or reduction of greater than 10% in the
Participant’s then long term or short term incentive compensation opportunity or
a reduction in the Participant’s eligibility for participation in the Company’s
benefit plans that is not commensurate with a similar reduction among similarly
situated employees.

  (j)   “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of the Company and any individual becoming a Director subsequent
to the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result

9



--------------------------------------------------------------------------------



 



      of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

  (k)   “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).     (l)   “POR” means the Second Amended
Joint Plan of Reorganization of Kaiser Aluminum Corporation, Kaiser Aluminum &
Chemical Corporation and Certain of Their Debtor Affiliates, as modified, filed
pursuant to section 1121(a) of title 11 of the United States Code and confirmed
by an order of the United States Bankruptcy Court for the District of Delaware
entered on February 6, 2006, which confirmation was affirmed by an order of the
United States District Court for the District of Delaware entered on May 11,
2006.     (m)   “Voting Stock” means securities entitled to vote generally in
the election of directors (or similar governing bodies).

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
effective as of the Date of Grant.

            Kaiser Aluminum Corporation
      By:           Name:           Title:        

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the Participant.

         
 
 
 
Participant    
 
       
 
  Participant’s name and address:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

DESIGNATION OF BENEFICIARY:
I hereby designate                                                            as
my primary beneficiary, and
                                                                as my contingent
beneficiary, hereunder in the event of my death.

11



--------------------------------------------------------------------------------



 



STOCK POWER
     For value received, the undersigned does hereby sell, assign and transfer
unto Kaiser Aluminum Corporation (the “Company”) that number of shares of the
Company’s common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Grant Date of                      (the
“Agreement”) that is the subject of forfeiture under the terms of the Kaiser
Aluminum Corporation 2006 Equity and Performance Incentive Plan (the “Plan”) or
that is transferred to the Company in satisfaction of the withholding
obligations of the undersigned as provided in the Plan and the Agreement, and
the undersigned does hereby irrevocably constitute and appoint the Secretary or
Treasurer of the Company to transfer said stock on the books of the Company,
with full power of substitution in the premises.

             
Date:
           
  
 
 
 
 
Participant    

